EXHIBIT 10(a)

SEVERANCE AGREEMENT
BETWEEN
PEOPLES ENERGY CORPORATION
AND
DESIREE G. ROGERS
SENIOR VICE PRESIDENT

 

THIS AGREEMENT, effective as of April 22, 2005, by and between Peoples Energy
Corporation, an Illinois corporation and Desiree G. Rogers, Senior Vice
President (the "Executive").

WITNESSETH

WHEREAS, the Executive is a valuable employee of the Company and an integral
part of the management of the Company; and

WHEREAS, PEC wishes to encourage the Executive to continue her career and
services with the Company for the period during and after an actual or
threatened Change in Control; and

WHEREAS, the Board of Directors of PEC, at its meeting on April 22, 2005,
determined that it would be in the best interests of the Company and its
shareholders to assure continuity in the management of the Company's
administration and operations in the event of a Change in Control by entering
into a severance agreement with the Executive.

NOW THEREFORE, in consideration of the rights and benefits provided to each of
the parties under this Agreement, it is hereby agreed by and between the parties
hereto as follows:

1. Definitions.

"AAA" shall have the meaning set forth in paragraph 5 of this Agreement.

"Additional Three Years Benefit Service" shall have the meaning set forth in
paragraph 3a of this Agreement.

"Affiliate" shall mean the subsidiaries of PEC and other entities controlled by
such subsidiaries.

"Agreement" shall mean this Severance Agreement.

- 1 -



--------------------------------------------------------------------------------



"Benefit Service" shall mean the Benefit Service as defined in the PEC
Retirement Plan.

"Board" shall mean the Board of Directors of PEC.

"Cause" shall mean the Executive's fraud or dishonesty which has resulted in or
is likely to result in material economic damage to the Company as determined in
good faith by a vote of at least two-thirds of the non-employee directors of PEC
at a meeting of the Board at which the Executive is provided an opportunity to
be heard.

"Change in Control" shall mean:

(i) the acquisition by any Person or Persons acting in concert, of beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of twenty percent (20%) or more of the outstanding stock of PEC
(calculated as provided in paragraph (d) of Rule 13d-3 under the Exchange Act in
the case of rights to acquire stock); or

(ii) (A) the consummation of any consolidation or merger of PEC, other than a
consolidation or merger of PEC in which holders of its stock immediately prior
to the consolidation or merger hold proportionately at least fifty-five percent
(55%) of the outstanding common stock of the continuing or surviving
corporation, or (B) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of PEC ("Transfer Transaction"), except where (1) PEC owns all of the
outstanding stock of the transferee entity or (2) the holders of PEC's common
stock immediately prior to the Transfer Transaction own proportionately at least
fifty-five percent (55%) of the outstanding stock of the transferee entity,
immediately after the Transfer Transaction, or (C) any consolidation or merger
of PEC where, after the consolidation or merger, one Person owns one hundred
percent (100%) of the shares of stock of PEC (except where the holders of PEC's
common stock immediately prior to such merger or consolidation own
proportionately at least fifty-five percent (55%) of the outstanding stock of
such Person immediately after such consolidation or merger); or

(iii) a change in the members of the PEC Board of Directors within a twenty-four
(24) month period such that the individuals who are members of the PEC Board of
Directors at the beginning of such twenty-four (24) month period cease to
comprise two-thirds (2/3) of the members, unless the election or nomination for
election by PEC's shareholders of each new director was approved by the vote of
at least two-thirds of the directors then still in office who were in office at
the beginning of the twenty-four (24) month period.

"Code" shall mean the United States Internal Revenue Code of 1986, as amended,
or any successor thereto.

"Company" shall mean PEC and include any Affiliate and successor or successors
to PEC.

- 2 -



--------------------------------------------------------------------------------



"Compensation" shall mean the sum of (i) the Executive's annual rate of salary
on the last day the Executive was an employee of the Company, including any
elective contributions made by the Company on behalf of the Executive that are
not includable in the gross income of the Executive under Section 125 or
402(e)(3) of the Code or any successor provision thereto, and including any
amount of salary that has been deferred by the Executive, (ii) an award equal to
the average of the amounts awarded to the Executive under the PEC STIC or
Short-Term Plan during the three years preceding termination of employment, and
(iii) the economic equivalent value of any awards received by Executive under
the Long-Term Plan in the calendar year preceding termination of employment (as
determined in good faith by the Compensation Committee).

"Compensation Committee" shall mean the Compensation Committee of the PEC Board
of Directors.

"Constructive Discharge" shall mean a good faith determination by the Executive
that there has been any (i) material change by the Company of the Executive's
functions, duties or responsibilities which change would cause the Executive's
position with the Company to become of less dignity, responsibility, importance,
prestige or scope, including, without limitation, the assignment to the
Executive of duties and responsibilities inconsistent with her position, (ii)
assignment or reassignment by the Company of the Executive, without the
Executive's consent, to another place of employment more than fifty (50) miles
from the Executive's current place of employment, (iii) liquidation,
dissolution, consolidation or merger of PEC, or transfer of all or substantially
all of its assets, other than a transaction or series of transactions in which
the resulting or surviving transferee entity has, in the aggregate, a net worth
at least equal to that of PEC immediately before such transaction and such
resulting or surviving transferee entity expressly assumes this Agreement and
all obligations and undertakings hereunder, or (iv) reduction, which is more
than de minimis, in the Executive's total compensation (Compensation,
perquisites and benefits). It is understood and agreed by all parties hereto
that a reduction in (a) the amount the Executive receives under the Short-Term
Plan, (b) the awards received by the Executive under the Long-Term Plan, or (c)
the perquisites or benefits of the Executive shall not be deemed a reduction if
such amount received under the Short-Term Plan, awards received under the
Long-Term Plan, or such perquisites or benefits are with respect to the
Short-Term Plan, Long-Term Plan and perquisites greater than that received by
any Company officer of lesser rank and with respect to benefits, no less than
that received by any Company officer of lesser rank. An event shall not be
considered Constructive Discharge unless the Executive provides written notice
to PEC specifying the event relied upon for Constructive Discharge within six
months after the occurrence of such event. Within thirty days of receiving such
written notice from the Executive, the Company may cure or cause to be cured the
event upon which the Executive claims a Constructive Discharge and no
Constructive Discharge shall have been considered to have occurred with respect
to such event. PEC and the Executive, upon mutual written agreement, may waive
any of the foregoing provisions which would otherwise constitute a Constructive
Discharge.

- 3 -



--------------------------------------------------------------------------------



"Coverage Period" shall mean the period commencing with the month in which
termination of employment as described in paragraph 3.a. of this Agreement shall
have occurred, and ending thirty-six (36) months thereafter.

"Effective Date" shall mean April 22, 2005.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

"Long-Term Plan" shall mean the Long-Term Incentive Compensation Plan, a
sub-plan of the 2004 Incentive Compensation Plan or any successor long-term
incentive plan.

"PEC" shall mean Peoples Energy Corporation, an Illinois corporation.

"PEC LTIC" shall mean the Peoples Energy Corporation Long Term Incentive
Compensation Plan originally adopted on February 22, 1990 as in effect prior to
February 27, 2004, the effective date of the 2004 Plan.

"PEC Retirement Plan" shall mean the Peoples Energy Corporation Retirement Plan
as in effect on the Effective Date, as amended from time to time or any
successor plan.

"PEC SRB" shall mean the Peoples Energy Corporation Supplemental Retirement
Benefit Plan, as in effect on the Effective Date, as amended from time to time
or any successor plan.

"PEC STIC" shall mean the Peoples Energy Corporation Short Term Incentive
Compensation Plan originally adopted on October 1, 1992 as in effect prior to
February 27, 2004, the effective date of the 2004 Plan.

"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, including a "group" as
defined in Section 13(d) except that such term shall not include: (i) the
Company or any of its subsidiaries; (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates; (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities; or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

"Present Value Amount" shall mean the amount calculated by the Compensation
Committee as of the date of the termination of the Executive's employment as
described in paragraph 3.a., using as a mortality basis the mortality basis used
by the PEC Retirement Plan for determining benefits, or if such mortality basis
is not available, a mortality basis determined by the PEC Retirement Plan's
consulting actuaries, and using as a discount rate, the discount rate utilized
under the PEC Retirement Plan for determining lump sum benefits assuming the
Executive's last day of employment is the date of the Executive's termination of
employment as described in paragraph 3.a.

- 4 -



--------------------------------------------------------------------------------



"Short-Term Plan" shall mean the Short-Term Incentive Compensation Plan, a
sub-plan of the 2004 Incentive Compensation Plan or any successor short-term
incentive plan.

"Term" shall mean the term of this Agreement as set forth in paragraph 2.

"2004 Plan" shall mean the 2004 Incentive Compensation Plan, effective
February 27, 2004, as amended from time to time or any successor plan.

2. Term.

This Agreement shall be effective as of the Effective Date and shall continue
thereafter until the later of: (i) thirty-six (36) full calendar months
following the date on which occurs any of the events described as constituting a
Change in Control in subparagraphs (i) or (iii) of the definition of Change in
Control in paragraph 1; or (ii) twenty-four (24) full calendar months following
the date of consummation of a transaction described as constituting a Change of
Control in subparagraph (ii) of the definition of Change in Control in
paragraph 1.

3. Severance Benefit.

a. If, during the period commencing on the date of a Change in Control and
ending on the last day of the Term, the Executive's employment hereunder is
terminated by the Company for any reason, other than Cause, death, or
disability, or is terminated by the Executive in the event of a Constructive
Discharge, then, within five (5) business days after such termination, PEC shall
pay to the Executive (or, if the Executive has died before receiving all
payments to which she has become entitled hereunder, to the beneficiary or
estate of the Executive as described in paragraph 13) the sum of: (i) accrued
but unpaid salary and accrued but unused paid time off for nonunion employees
under the Paid Time Off Bank, as in effect on the Effective Date, as amended
from time to time or any successor plan, and (ii) severance pay in a lump sum
cash amount equal to three (3) years of the Executive's Compensation. Provided
that the Executive is vested under the PEC Retirement Plan, Executive (or, if
the Executive has died before receiving all payments to which she becomes
entitled hereunder, the beneficiary or the estate of the Executive as described
in paragraph 13) will be paid in cash within ten (10) business days after
termination as described in this paragraph 3.a., the amount of the vested
benefits accrued by the Executive under the PEC SRB on the date of termination
of employment as described in this paragraph 3.a., determined as if the
Executive had received credit for an additional three (3) years of Benefit
Service ("Additional Three Years Benefit Service") (or the Present Value Amount
of such vested benefits if the Executive's accrued benefit under the PEC SRB is
expressed as an annuity). If, at the date of termination of employment as
described in this paragraph 3a (a) the Executive is at least age 37 but less
than age 40, or (b) the Executive is at least age 47 but less than age 50 that
part of Executive's severance benefit resulting from the Additional Three Years
Benefit Service shall be calculated at the percentage Executive would be
entitled to if Executive had reached the age of (a) 40 in the event Executive is
at least age 37 but less than age 40, or (b) 50 in the event Executive is at
least age 47 but less than age 50. Any payment of the Executive's vested accrued
benefit under the PEC SRB pursuant to this paragraph 3.a. shall be in lieu of
any payment under the PEC SRB itself and once paid pursuant

- 5 -



--------------------------------------------------------------------------------



to this Agreement, the Executive shall have no further claim to payment under
the PEC SRB. In the event of a change in control as defined under the PEC LTIC,
any non-vested restricted stock awarded to the Executive under the PEC LTIC
shall be vested and owned by the Executive in accordance with the provisions of
the PEC LTIC. In the event of a change in control, as defined in the 2004 Plan,
any award under the Long-Term Plan and any Award Opportunity under the
Short-Term Plan shall be distributed or paid in accordance with the respective
provisions of such plans. The Executive's termination of employment with the
Company to become an employee of a corporation which directly or indirectly owns
one hundred percent (100%) of or which is owned one hundred percent (100%) by
the Company shall not be considered a termination of employment for purposes of
this Agreement, provided that such termination and subsequent employment is not
a Constructive Discharge. The subsequent termination of the Executive's
employment from such corporation, without employment at a company that is
wholly-owned by such corporation, shall be considered a termination of
employment for purposes of this Agreement.

b. During the Coverage Period, the Executive shall be entitled to all benefits
under the Company's welfare benefit plans (within the meaning of Section 3(1) of
the Employee Retirement Income Security Act of 1974, as amended), as if the
Executive were still employed during such period, at the same level of benefits
and at the same dollar cost to the Executive as is available to all of the
Company's executives generally and if and to the extent that equivalent benefits
shall not be payable or provided under any such plans, the Company shall pay or
provide equivalent benefits on an individual basis; provided, however, that
PEC's obligations under this paragraph 3.b. shall cease upon the date following
the termination of the Executive's employment as described in paragraph 3.a.
that the Executive is eligible to receive benefits under welfare benefit plans
(within the meaning of Section 3(1) of the Employee Retirement Income Security
Act of 1974, as amended) provided by an employer of the Executive other than the
Company.

c. (i) If Independent Tax Counsel shall determine that the aggregate payments
made to the Executive pursuant to this Agreement and any other payments to the
Executive from the Company which constitute "parachute payments" as defined in
Section 280G of the Code (or any successor provision thereto) ("Parachute
Payments") would be subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), then the Executive shall be entitled to receive an
additional payment (a "Gross-Up Payment") in an amount calculated at the highest
marginal tax rate applicable to the Executive for the tax year in which such
payments were paid to the Executive (determined by Independent Tax Counsel) such
that after payment by the Executive of all federal, state and other taxes
(including any Excise Tax) imposed upon the Gross-Up Payment and any interest or
penalties imposed with respect to such taxes, the Executive retains from the
Gross-Up Payment an amount equal to the Excise Tax imposed upon the payments.
For purposes of this paragraph 3.c., "Independent Tax Counsel" shall mean a
lawyer, a certified public accountant with a nationally recognized accounting
firm, or a compensation consultant with a nationally recognized actuarial and
benefits consulting firm, with expertise in the area of executive compensation
tax law, who shall be selected by the Executive and shall be reasonably
acceptable to PEC, and whose fees and disbursements shall be paid by PEC.

- 6 -



--------------------------------------------------------------------------------



(ii) If Independent Tax Counsel shall determine that no Excise Tax is payable by
the Executive, it shall furnish the Executive with a written opinion that the
Executive has substantial authority not to report any Excise Tax on the
Executive's Federal income tax return. If the Executive is subsequently required
to make a payment of any Excise Tax, then the Independent Tax Counsel shall
determine, in the same manner as a Gross-Up Payment, an additional amount
payable to or for the benefit of the Executive (the "Gross-Up Underpayment"),
which Gross-Up Underpayment shall be promptly paid by PEC to or for the benefit
of the Executive. The fees and disbursements of the Independent Tax Counsel
shall be paid by PEC.

(iii) The Executive shall notify PEC in writing within 15 days of any claim by
the Internal Revenue Service that, if successful, would require the payment by
PEC of a Gross-Up Payment. If PEC notifies the Executive in writing that it
desires to contest such claim and that it will bear the costs and provide the
indemnification as required by this subparagraph (iii) of paragraph 3.c., the
Executive shall:

(A) give the Company any information reasonably requested by the Company
relating to such claim,

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company,

(C) cooperate with the Company in good faith in order to effectively contest
such claim, and

(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis calculated at the highest marginal tax rate applicable to the
Executive, for any Excise Tax or federal and state income tax or other taxes,
including interest and penalties with respect thereto, imposed as a result of
such representation and payment of costs and expenses. The Company shall control
all proceedings taken in connection with such contest. If an advance to the
Executive by the Company would not be prohibited by law, the Company may direct
the Executive to pay such claim and sue for a refund, in which case the Company
shall advance the amount of such payment to the Executive, on an interest-free
basis and shall indemnify and hold the Executive harmless, on an after-tax basis
calculated at the highest marginal tax rate applicable to the Executive, from
any Excise Tax or federal and state income tax or other taxes, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance.

(iv) If, after the receipt by the Executive of an amount advanced by PEC
pursuant to subparagraph (iii) of paragraph 3.c., the Executive becomes entitled
to receive any refund with respect to such claim, the Executive shall within 10
days pay to the Company the

- 7 -



--------------------------------------------------------------------------------



amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).

d. In the event of any termination of the Executive's employment as described in
paragraph 3.a., the Executive shall be under no obligation to seek other
employment, and there shall be no offset against amounts due the Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment.

4. Source of Payments.

All payments provided for in paragraph 3 shall be paid in cash from the general
funds of PEC; provided, however, that such payments shall be reduced by the
amount of any payments made to the Executive or her dependents, beneficiaries or
estate from any trust or special or separate fund established or utilized by PEC
to assure such payments. The Company shall not be required to establish a
special or separate fund or other segregation of assets to assure such payments,
and, if the Company shall make any investments to aid it in meeting its
obligations hereunder, the Executive shall have no right, title or interest
whatever in or to any such investments except as may otherwise be expressly
provided in a separate written instrument relating to such investments. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and the Executive or any other person. To the
extent that any person acquires a right to receive payments from the Company
such right shall be no greater than the right of an unsecured creditor of the
Company.

5. Litigation Expenses; Arbitration.

a. PEC's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others, except as set forth in
paragraph 7. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. PEC agrees to
pay, upon written demand therefor by the Executive, all legal fees and expenses
which the Executive may reasonably incur as a result of any dispute or contest
(regardless of the outcome thereof) by or with the Company or others regarding
the validity or enforceability of, or liability under, any provision of this
Agreement, plus in each case interest at the Federal long-term rate in effect
under Section 1274(d) of the Code, compounded monthly. In any such action
brought by the Executive for damages or to enforce any provisions of this
Agreement, the Executive shall be entitled to seek both legal and equitable
relief and remedies, including, without limitation, specific performance of the
Company's obligations hereunder, in her sole discretion. The obligation of the
Company under this paragraph 5 shall survive the termination for any reason of
this Agreement (whether such termination is by the Company, by the Executive,
upon the expiration of this Agreement or otherwise).

b. In the event of any dispute or difference between the Company and the
Executive with respect to the subject matter of this Agreement and the
enforcement of rights

- 8 -



--------------------------------------------------------------------------------



hereunder, the Executive may, in her sole discretion by written notice to PEC,
require such dispute or difference to be submitted to arbitration. The
arbitrator or arbitrators shall be selected by agreement of the parties or, if
they cannot agree on an arbitrator or arbitrators within 30 days after the
Executive has notified PEC of her desire to have the question settled by
arbitration, then the arbitrator or arbitrators shall be selected by the
American Arbitration Association (the "AAA") in Illinois upon the application of
the Executive. The determination reached in such arbitration shall be final and
binding on both parties without any right of appeal of further dispute.
Execution of the determination by such arbitrator may be sought in any court of
competent jurisdiction. The arbitrators shall not be bound by judicial
formalities and may abstain from following the strict rules of evidence and
shall interpret this Agreement as an honorable engagement and not merely as a
legal obligation. Unless otherwise agreed by the parties, any such arbitration
shall take place in Illinois, and shall be conducted in accordance with the
Rules of the AAA.

6. Tax Withholding.

The Company may withhold from any payments made under this Agreement all
federal, state or other taxes, including excise taxes as shall be required
pursuant to any law or governmental regulation or ruling.

7. Waiver and Releases.

In consideration of the covenants under this Agreement, including, but not
limited to, paragraphs 3 and 5, and as a condition precedent to receiving any
payments under this Agreement, the Executive agrees to execute after the date of
her termination as described in paragraph 3.a., a release and Confidentiality
Agreement substantially in the form of Exhibit A and Exhibit B, respectively,
attached hereto and by this reference made a part hereof.

8. Outplacement Services.

During the Coverage Period, the Executive may request PEC to provide her with
outplacement services. At its election, PEC shall either (i) reimburse the
Executive for the cost of outplacement services actually incurred by the
Executive, up to a maximum amount of Twenty Thousand Dollars ($20,000), or
arrange for outplacement services of an approximate value to the Executive of
Twenty Thousand Dollars ($20,000) to be provided to the Executive.

9. Entire Understanding.

This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter hereof and supersedes any prior
severance agreement between the Company and the Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to the Executive of any kind elsewhere provided and not expressly
provided for in this Agreement.

- 9 -



--------------------------------------------------------------------------------



10. Severability.

If, for any reason, any one or more of the provisions or part of a provision
contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other provision or part
of a provision shall to the full extent consistent with law continue in full
force and effect.

11 Consolidation, Merger, or Sale of Assets.

If PEC consolidates or merges into or with, or transfers all or substantially
all of its assets to, another corporation, limited liability company, limited
partnership, or other entity, the term "the Company" as used herein shall
include such other entity and this Agreement shall continue in full force and
effect.

12. Notices.

All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
if delivered or mailed, postage prepaid, first class with return receipt as
follows:

a. to PEC:

Peoples Energy Corporation
130 East Randolph Drive
Chicago, Illinois 60601
Attention: Secretary

b. to the Executive:

Desiree G. Rogers
Senior Vice President and President, PGL & NSG
Peoples Energy Corporation
130 East Randolph Drive
Chicago, Illinois 60601

or to such other address as either party shall have previously specified in
writing to the other.

13. No attachment.

Except as required by law and as expressly provided in this paragraph 13, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy or similar process or assignment
by operation of law, and any attempt, voluntary or involuntary, to effect any
such action shall be null, void and of no effect.

- 10 -



--------------------------------------------------------------------------------



Notwithstanding the preceding sentence, the Executive may, by giving notice to
PEC during the Executive's lifetime, designate a beneficiary or beneficiaries to
whom the severance benefits described in paragraph 3.a. shall be transferred in
the event of the Executive's death. Any such designation may be revoked or
changed by the Executive at any time and from time to time by similar notice. If
there is no such designated beneficiary living upon the death of the Executive
or if all such designated beneficiaries die prior to the receipt by the
Executive of the referenced severance benefits, such severance benefits shall be
transferred to the Executive's surviving spouse or, if none, then such severance
benefits will be transferred to the estate or personal representative of the
Executive. If the Company, after reasonable inquiry, is unable to determine
within twelve months after the Executive's death whether any designated
beneficiary of the Executive did in fact survive the Executive, such beneficiary
shall be conclusively presumed to have died prior to the Executive's death.

14. Binding Agreement.

This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive and the Company and their respective permitted successors and assigns.

15. Modification and Waiver.

This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto. No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement except by written instrument
signed by the party charged with such waiver or estoppel. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

16. Termination of Prior Severance Agreement.

The Severance Agreement between PEC and Executive dated as of June 2, 2004 is
hereby terminated and no longer in effect as of the Effective Date.

17. Headings of No Effect.

The paragraph headings contained in this Agreement are included solely for
convenience of reference and shall not in any way affect the meaning or
interpretation of any of the provisions of this Agreement.

18. Governing Law.

This Agreement and its validity, interpretation, performance, and enforcement
shall be governed by the laws of the State of Illinois without giving effect to
the choice of law provisions in effect in such State.

- 11 -



--------------------------------------------------------------------------------



19. Code Section 409A Compliance.

Notwithstanding any provision of this Agreement to the contrary, Company and
Employee agree that to the extent Code section 409A applies to this
Agreement, the Agreement shall be timely amended to conform to the requirements
of paragraphs (2), (3), and (4) of Code section 409A, as interpreted by guidance
issued by the Internal Revenue Service.  Company and Employee further agree that
the Agreement shall be administered in accordance with the requirements of Code
section 409A, and all amounts payable hereunder shall be distributed only in
compliance with the requirements of paragraphs (2), (3) and (4) of such Code
section, including, by way of example and without limitation, Code section
409A(2)(A)(i), which prohibits the distribution of compensation subject to Code
section 409A to a "specified employee" of a publicly traded company any earlier
than six months after the date of separation of service in the case of a
distribution by reason of separation of service.  No distribution under the
Agreement that would fail to meet the requirements of such paragraphs, shall be
made.

 

IN WITNESS WHEREOF, PEC has caused this Agreement to be executed, and the
Executive has executed this Agreement, as of the Effective Date.

 

PEOPLES ENERGY CORPORATION

 









By: /s/ THOMAS M. PATRICK





THOMAS M. PATRICK





Chairman of the Board, President





   and Chief Executive Officer

 









By: /s/ DESIREE G. ROGERS





DESIREE G. ROGERS





Senior Vice President and President PGL & NSG

 

- 12 -



--------------------------------------------------------------------------------



EXHIBIT A

RELEASE OF CLAIMS
AND
COVENANT NOT TO SUE

 

THIS RELEASE OF CLAIMS AND COVENANT NOT TO SUE (the "Release") is executed and
delivered by __________________________ (the "Executive"), to Peoples Energy
Corporation, its subsidiaries, and affiliates (collectively referred to as the
"Company").

In consideration of the agreement by the Company to provide the Executive with
the payments and benefits under the Severance Agreement between the Executive
and the Company dated ______________________________, the Executive hereby
agrees as follows:

1. Release and Covenant.

The Executive, of his own free volition, forever waives and releases any and all
claims the Executive, his dependents, relatives, heirs, executors,
administrators, successors and assigns has or may have against the Company, its
directors, officers, employees, agents, stockholders, successors and assigns
(both individually and in their official capacities with the Company) of any
kind or nature whatsoever arising from facts, assertions, circumstances,
omissions or matters occurring on or before the date hereof, including all
claims arising from or relating in any way to the Executive's employment with
the Company or the conclusion of employment (whether such claims are presently
known or hereafter discovered). This release includes, but is not limited to, a
release of any claims in tort or contract, including claims for wrongful
discharge, breach of any employment contract or any other agreement, contract,
practice or policy. In addition to any other claims, the Executive specifically
waives, releases, and covenants not to sue or to file any charges or
administrative actions with respect to any and all claims against the Company
under the Americans With Disabilities Act, the Age Discrimination in Employment
Act, Title VII (or any other title) of the Civil Rights Act of 1964 (including
all claims of sex, race, national origin, and religious discrimination), Section
1981 of the Civil Rights Act, the Federal Equal Pay Act, the Illinois Human
Rights Act, the Illinois Wage Payment and Collection Act, the Cook County Human
Rights Ordinance, the City of Chicago Human Rights Ordinance, the Employee
Retirement Income Security Act, the Family Medical and Leave Act, or any other
federal, state or local statute, law, regulation, ordinance, or doctrine of
common law or public policy, contract or tort law having any bearing whatsoever
on the terms and conditions of employment or termination of employment. This
Release shall not, however, constitute a waiver of any of the Employee's rights
under the Severance Agreement. The Executive acknowledges that, in his decision
to enter into this Release, he has not relied on any representations, promises
or agreements of any kind, including oral statements by representatives of the
Company, except as set forth in this Release.

2. Due Care.

This Release contains a release of all claims under the Age Discrimination in
Employment Act ("ADEA") and, therefore, pursuant to the requirements of the
ADEA, the Employee acknowledges that he has been advised (i) that this release
includes, but is not limited to, all claims under the ADEA arising up to and
including the date of execution of this release;



--------------------------------------------------------------------------------



(ii) to consult with an attorney and or other advisor of his choosing concerning
his rights and obligations under this release; (iii) to fully consider this
release before executing it, and that he has been offered ample time and
opportunity, in excess of 21 days, to do so; and (iv) that this release shall
become effective and enforceable 7 days following execution of this Release by
the Executive, during which 7-day period the Executive may revoke his acceptance
of this Release by delivering written notice to: Corporate Secretary, Peoples
Energy Corporation, 130 East Randolph Drive, Chicago, Illinois 60601.

3. No Assignment of Claims.

The Executive represents and warrants that there has been no assignment or other
transfer of any interest in any claim which the Executive may have against the
Company. The Executive agrees to indemnify and hold the Company harmless from
any liability, claims, demands, damages, cost, expenses and attorney's fees
incurred as a result of any person asserting such assignment or transfer of any
rights or claims under any such assignment or transfer. It is the intention of
the Executive and the Company that this indemnity does not require payment as a
condition precedent to recovery by the Company from the Executive under this
indemnity.

4. Modification and Waiver.

This Release may not be modified or amended except by an instrument in writing
signed by the Executive and the Company. No term or condition of this Release
shall be deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Release except by written instrument signed
by the party charged with such waiver or estoppel. No such written waiver shall
be deemed a continuing waiver unless specifically stated therein, and each such
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.

5. Governing Law.

To the extent not governed by federal law, this Release and its validity,
interpretation, performance, and enforcement shall be governed by the laws of
the State of Illinois without giving effect to the choice of law provisions in
effect in such State.

IN WITNESS WHEREOF, the Executive has executed this Release and delivered it to
the Company on _____________________________.

 

 

By: ________________________________________

 

     ________________________________________

 

- 2 -



--------------------------------------------------------------------------------



EXHIBIT B

CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT
BETWEEN
PEOPLES ENERGY CORPORATON
AND

 

THIS CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT (the "Agreement"), effective
as of ______________________, by and between Peoples Energy Corporation,
including any of its subsidiaries, affiliates and related entities (the
"Company") and _______________________________________ (the "Executive").

WITNESSETH

WHEREAS, the Executive is an employee of the Company;

WHEREAS, the Company and the Executive have entered into a severance agreement
dated ___________________ (the "Severance Agreement") under which the Company
has covenanted to provide the Executive with certain payments and benefits in
the event that the Executive's employment with the Company is terminated under
the circumstances described therein;

WHEREAS, in consideration of the Company's covenants under the Severance
Agreement, and as a condition precedent to the Executive receiving any payments
or benefits under the Severance Agreement, the Executive has agreed to execute
after the date of his termination of employment as described in paragraph 3a of
the Severance Agreement, a confidentiality agreement;

NOW, THEREFORE, as a condition precedent, and in consideration of the covenants
by the Company to provide the Executive with the payments and benefits under the
Severance Agreement, the Executive hereby agrees as follows:

1. Confidential Information; Acknowledgement of Legitimate Business Interest of
the Company.

The Executive expressly recognizes and acknowledges that during his employment
with the Company, he became entrusted with, had access to, or gained possession
of confidential and proprietary information, data, documents, records,
materials, and other trade secrets and/or other proprietary business information
of the Company that is not readily available to competitors, outside third
parties and/or the public, including without limitation, information about (i)
current or prospective customers and/or suppliers, (ii) employees, research,
goodwill, production, and prices, (iii) business methods, processes, practices
or procedures; (iv) computer software and technology development, (v) the
Company's hydrocarbon interests and prospects, and (vi) business strategy,
including acquisition, merger and/or divestiture strategies, (collectively or
with respect to any of the foregoing, the "Confidential Information"). Executive
further recognizes and acknowledges that the Confidential Information is the
sole and exclusive property of the Company and that the Company has a legitimate
interest in protecting its Confidential Information.



--------------------------------------------------------------------------------



2. Non-Disclosure of Confidential Information.

Executive agrees that following his termination of employment, he shall keep and
retain in confidence all Confidential Information and will not, without the
consent of the Company, disclose or divulge any Confidential Information
obtained during his employment with the Company to any third party for so long
as the Confidential Information is valuable and unique, or until either the
Company has either itself released the Confidential Information into the public
domain or the Confidential Information has clearly become publicly available by
means other than the Company or the Executive. No individual piece of
Confidential Information shall be deemed to have become publicly available
merely because other pieces of Confidential Information shall have become
publicly available, and no individual piece of Confidential Information shall be
deemed to have become publicly available unless all of its substantive
provisions shall have become publicly available. This paragraph 2 shall not
prevent Executive from using general skills and experience developed in
positions with the Company or other employers, or from accepting a position of
employment with another company, firm, or other organization, provided that such
position does not require divulgence or use of the Confidential Information.

3. Cooperation with the Company.

If the Executive receives a subpoena or other judicial or administrative process
demanding that he disclose Confidential Information ("Subpoena"), the Executive
agrees that he will promptly notify the Company and cooperate fully with the
Company if the Company elects to challenge or otherwise resist disclosure of the
Confidential Information sought by the Subpoena. Any such challenge or
resistance by the Company shall be at the Company's own expense. Should the
Executive promptly notify the Company of the receipt of a Subpoena and the
Company declines or fails to challenge or resist the Subpoena, or if after
intervention by the Company in the judicial or administrative process, the
Company is unsuccessful in quashing or opposing the disclosure, the Executive
may produce the Confidential Information or respond to the Subpoena as he deems
appropriate.

4. Return of Property.

The Executive understands and agrees that all business information, files,
research, records, memoranda, books, lists and other documents and tangible
materials, including computer disks, and other hardware and software that he
receives during employment, whether confidential or not, are the property of
Employer and that, immediately upon the termination of the Executive's
employment, he will promptly deliver to Employer all such materials, including
copies thereof, in his possession or under his control.

5. Non-Solicitation.

Executive covenants and agrees that for a period commencing on the date of the
Executive's termination of employment with the Company and ending on the date
that is one (1) year from such employment termination date, Executive shall not,
directly or indirectly, solicit, induce, influence, or attempt to induce any
employee of the Company to terminate his employment with, or compete against the
Company or any present or future affiliates of the Company. In particular, and
without limiting the foregoing, the Executive agrees that during the

- 2 -



--------------------------------------------------------------------------------



one-year (1-year) period commencing on the Executive's employment termination
date with the Company, the Executive shall not directly or indirectly attempt to
hire any other employee of the Company or otherwise encourage any other employee
to leave the employ of the Company, or (ii) advise or recommend to any other
person that they employ or solicit for employment, any employee of the Company.

6. Equitable Relief.

The Executive acknowledges that the Confidential Information to be disclosed to
the Executive during his employment is of a special and unique character, and
that the breach of any provision of this Agreement, including without
limitation, its non-solicitation provision, will cause the Company irreparable
injury and damage. Accordingly, the Company shall be entitled, in addition to
all other remedies available to it, to injunctive and equitable relief to
prevent a breach of any part of this Agreement or to enforce any part of this
Agreement.

7. Assignment.

This Agreement is not assignable, in whole or in part, and shall not be
assigned, by the Executive; and any purported assignment by the Executive shall
be considered null and void. This Agreement is assignable and may be so assigned
by Employer; and this Agreement shall inure to the Benefit of, and shall be
binding upon, any and all successors and assigns of Employer.

8. Entire Understanding.

This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter hereof.

9. Severability.

If, for any reason, any one or more of the provisions or part of a provision
contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other provision or part
of a provision shall to the full extent consistent with law continue in full
force and effect.

10. Consolidation, Merger, or Sale of Assets.

If the Company consolidates or merges into or with, or transfers all or
substantially all of its assets to, another corporation the term "the Company"
as used herein shall include such other corporation and this Agreement shall
continue in full force and effect.

11. Notices.

All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
if delivered or mailed, postage prepaid, first class with return receipt as
follows:

- 3 -



--------------------------------------------------------------------------------



a. to the Company:

Peoples Energy Corporation
130 East Randolph Drive
Chicago, Illinois 60601
Attention: Secretary

b. to the Executive:

the Executive's most recent home address
on file with the Company

or to such other address as either party shall have previously specified in
writing to the other.

14. Binding Agreement.

This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive and the Company and their respective permitted successors and assigns.

15. Modification and Waiver.

This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto. No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement except by written instrument
signed by the party charged with such waiver or estoppel. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

16. Headings of No Effect.

The paragraph headings contained in this Agreement are included solely for
convenience of reference and shall not in any way affect the meaning or
interpretation of any of the provisions of this Agreement.

17. Governing Law.

This Agreement and its validity, interpretation, performance, and enforcement
shall be governed by the laws of the State of Illinois without giving effect to
the choice of law provisions in effect in such State.

 

- 4 -



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Peoples Energy Corporation, on behalf of itself and its
subsidiaries, affiliates and related entities, has caused this Agreement to be
executed, and the Executive has executed this Agreement, as of the effective
date written above.

 

   

PEOPLES ENERGY CORPORATION

   

By: __________________________________

   

THOMAS M. PATRICK

   

Chairman, President & CEO

 

       

By: __________________________________

 

- 5 -